Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 02/24/2021, the preliminary amendment has been entered and the application has been examined.  Claims 9-24 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Regarding claim 9 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations (telephone network or the Internet) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 10-16 and 18-24 are rejected because they depend from rejected claims 9 and 17.  
Also, claims 13-16 include a PBX that represents a private telephone network that contradicts the without network limitation of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 57151771) in view of Nielsen (US 2002/0180582) and/or Cho (US 4887078).
Regarding claim 9,  Hitachi discloses an electronic lock control apparatus (interphone with voice key to release door in the description, page 2, upper left section, 
voice signal reception unit (voice analysis device 2 )configured to receive a voice signal that is input through a door phone slave unit (voice input/output unit 7) that is directly connected by a cable without using a network such as a telephone network or the Internet (device 2 and  7 connected by line (equivalent to wire or cable) without network in fig 4);
an authentication information decoding unit  (voice recognition device 3) configured to decode authentication information from the voice signal (recognize speech coefficients); and
an electronic lock control unit (lock release drive device 5 ) configured to control an electronic lock based on the decoded authentication information (lock release drive device 5 controls lock 6 if stored voice key is recognized).  
See fig 4 and translation page 4 line 36-page 6 line 8) 
When a password is input to the voice input/output unit 7 by voice ("audible band signal", of the present application, "voice band signal" of the present application), the voice analysis device 2 extracts the PARCOR coefficients and sound source parameters of the uttered voice ("decrypts authentication information" of the present application), the voice recognition device 3 calculates the degree of similarity between the PARCOR coefficients and sound source parameters ("decrypted authentication information" of the present application) and the PARCOR coefficients and sound source parameters ("authentication information" of the present application) of the previously analyzed voice stored in the storage device 4, and when it is determined that both the PARCOR 
Hitachi differs from the claim 9 in that the input signal is a voice signal, not a PB (Push Button) signal.
Nielsen discloses an analogous art door access device/system (title, abstract) using a mobile phone 201 to unlock a door (para 0113, 0117).  The  door unit 221 includes a receiver 227 to receive access code from communication port 209 of mobile phone 201 and door CPU 222 controls door lock 231 to unlock (fig 2a, para 0119-0124) and the door unit includes a door telephone (para 0123).   The mobile phone includes keypad 203 to input commands for selecting access code (para 0119) that may be communicated as sound such as voice or touchtone (para 0125, 0146).  Therefore, Nielsen discloses push button signal (touchtone) as an obvious alternative to voice signal.
Cho discloses an analogous art door lock device/system (title, abstract)  with user input on keypad 13 to encode a push button signal (DTMF sound signal) in fig 1, col 2 lines 14-46.  The door side includes reception unit (amp 22, 23) receiving DTMF, decoding unit (DTMF decoder 24) converting DTMF into BCD and control unit (CPU 25) controlling lock (lock bolt 27) to unlock when the BCD code is identical to preset locking code (fig 2, col 2 line 47-col 3 line 31).  The push button signal may be input via transducer 21 such as a microphone corresponding to a slave door phone (as in Hitachi) or input via wire connected to the DTMF encoder if the transducer is inoperative.  A telephone connection is included that is optional for if the user forgets the key control device (col 4 lines 3-39).

Regarding claim 10, Hitachi discloses an authentication information storage unit (a storage device 4 ) configured to store authentication information (storage device 4 stores standard parameters in fig 4), wherein when the decoded authentication information matches the authentication information stored in the authentication information storage unit, the electronic lock control unit unlocks the electronic lock (lock release drive device 5 is operated to release the lock when parameters match prestored parameters in page 5 lines 13-32).
Claim 10 would also have been obvious in view of Nielson disclosing memory 223 storing valid access codes and when input codes match stored codes, the controller 222 controls lock 231 via interface 224 to unlock door (para 0121-0123) and/or Cho disclosing RAM 29 storing preset BCD codes and when input codes are identical to preset codes, the controller 25 controls lock 27 to unlock door (col 2 line 47-col 3 line 
Regarding claims 11 and 12, Hitachi discloses wherein the electronic lock is disposed so as to correspond to the door phone slave unit (slave 7 located at a predetermined position in the vicinity of door 9 including door lock 6 in figs 2-4, page 4 lines 6-23 of the translation).
Claims 11 and 12 would have also been obvious in view of Nielsen disclosing door telephone corresponding to lock (par 0123) and/or Cho disclosing microphone at the door (col 2 lines 47-54). 
Regarding claims 13-16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above electronic lock control system comprising: the door phone slave unit; the electronic lock control apparatus according to claims 9-12; an intercom master unit, the electronic lock control apparatus is provided on a speech path between the door phone slave unit and the intercom master unit in view of claims 9-12 being rejected as obvious for the reasons applied above to claims 9-12 and in view of Hitachi disclosing an intercom master unit (audio input/output unit 7' providing intercom/interphone in fig 4, translation page 4 lines 6-page 5 line 35); and because it can be seen from fig. 4 that in the invention described in document 1, the "voice analysis device 2", the "voice recognition device 3", the "storage device 4" , and the "lock release drive device 5" are provided on the call path between the voice input/output unit 7 and the voice input/output unit 7'.
Claims 17-20 are method claims directed to operation/function of the device in 
Therefore, claims 17-20 would have been obvious for the same reasons applied above to reject claims 9-12.
Claims 21-24 are directed to non-transitory computer readable storage medium storing a program for causing a computer to execute the method of claims 17-20.
Nielsen non-transitory memory (ROM EPRO) with program code executed by the processing unit to provide the operations/functions of the device (para 0121, 0141, 0177-0178).
Cho discloses non-transitory memory (ROM 29) with program providing the functions/operation by CPU 25 (fig 2, col 2 line 47-col  3 line 31)
Therefore claims 21-24 would have been obvious for the same reasons applied above to reject method claims 17-20 and corresponding device claims 9-12 and further in view of Nielsen and/or Cho disclosing non-transitory CMR storing a program for causing a computer (processor/CPU) to execute the method of claims 17-20 as rejected above and such method providing the operation/function of the device of claims 9-12 as rejected above.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 57151771) in view of Nielsen (US 2002/0180582) and/or Cho (US 4887078) as applied above and further in view of Lester (US 5289534).
Regarding claim 13-16, the combination applied above does not expressly disclose a PBX.

Regarding claims 13-16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above electronic lock control system comprising: the door phone slave unit; the electronic lock control apparatus according to claims 9-12; a private branch exchange, the electronic lock control apparatus is provided on a speech path between the door phone slave unit and the private branch exchange in view of claims 9-12 being obvious for the reasons applied above to claims 9-12, in view of Lester disclosing a PBX and in view of the speech paths in Hitachi and Lester to provide telephone/intercom communication in addition to lock control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 4764953), Yamashita (US 5313518), Pinzon (US 6161005) and Tung (US 2014/0049371) disclose door phone locks systems.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/10/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683